Delehanty, J.
The deposit of $1,940 by the plaintiff in a tin box in the safe of the defendant, as testified by plaintiff, was a delivery of such sum to the defendant and a compliance with section 200 of the General Business Law (as amd. by Laws of 1923, chap. 417).
The deposit of such money was made by putting in said tin drawer or compartment in the defendant’s safe a money belt in which was contained the said sum of money. No disclosure was made by plaintiff to the defendant of the contents of the deposit. No special agreement of liability on the part of the defendant was made in writing with the defendant, and, therefore, as claimed by defendant’s counsel on the trial the liability of the defendant under the proofs in this case and the statute could not exceed the sum of $500. The mere fact that the plaintiff requested the defendant to give him a receipt for the package, and that the defendant replied that his key to the tin box would be his receipt was not a special agreement in writing by which the liability of the defendant for the contents of the package was extended beyond $500. Had the plaintiff informed the defendant of the contents of the package and that he was depositing a sum of money in excess of $500 and the defendant had then told the plaintiff, upon the request for a receipt, that his key was a receipt, there might have been a question for the jury to determine whether by such action of the defendant it had waived the provisions of the statute as to its responsibility beyond the sum of $500. (Bendetson v. French, 46 N. Y. 266, 269, 270.)
Judgment and order reversed and a new trial ordered, with costs to appellant to abide the event.